476 F.2d 602
George Clary NEAL, Petitioner-Appellant,v.UNITED STATES MARSHAL AT SOUTHERN DISTRICT OF GEORGIA etal., Respondents-Appellees.
No. 72-3495 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 16, 1973.

John J. Sullivan, Savannah, Ga., for petitioner-appellant.
R. Jackson B. Smith, Jr., U. S. Atty., Augusta, Ga., Murray R. Stein, John L. Murphy, Chief, U. S. Dept. of Justice, Washington, D. C., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
In his habeas corpus petition, Neal seeks review of the district court's determination that he is extraditable to Canada.  Neal admits that he is the same person against whom the Government of Canada has pending criminal charges for obtaining money by false pretenses and for possession of stolen property.  Moreover, it is uncontroverted that these charges are enumerated extraditable offenses within the extradition treaties between the United States and Canada; that these offenses are felonies under the criminal laws generally in force within the United States; and that the applicable statutes of limitations have not expired.  Accordingly, the only issue that we need decide on appeal is whether the district court erred in holding that there was probable cause to believe that the crimes charged were committed in Canada and that Neal may have committed them.


2
A careful review of the record convinces us that there was sufficient evidence to establish the requisite probable cause and, therefore, the judgment of the district court is


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I